Matter of Best v State of New York (2022 NY Slip Op 07068)





Matter of Best v State of New York


2022 NY Slip Op 07068


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
DEBORAH A. DOWLING
LILLIAN WAN, JJ.


2022-04283	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Hilary Best, petitioner,
vState of New York, et al., respondents. 


Hilary Best, Forest Hills, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Melissa Ysaguirre of counsel), for respondents.

Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from accepting, processing, and adjudicating unsworn criminal complaints, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 7804[b]; 506[b]; Matter of Nolan v Lungen , 61 NY2d 788, 789-790).
DILLON, J.P., DUFFY, DOWLING and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court